265 Wis.2d 410 (2003)
2003 WI 127
668 N.W.2d 735
Dustin DOWHOWER, a minor, by his Guardian ad Litem Susan Rosenberg, Tamara Dowhower and Larry Dowhower, Plaintiffs-Respondents,
v.
Simon MARQUEZ and Viking Insurance Company of Wisconsin, Defendants,
WEST BEND MUTUAL INSURANCE Co., Defendant-Appellant,
AETNA LIFE INSURANCE Co., Defendant.
No. 01-1347.
Supreme Court of Wisconsin.
Decided September 12, 2003.
*411 The Court entered the following order on this date:
A petition for review pursuant to Wis. Stat. § 808.10 having been filed on behalf of defendant-appellant-petitioner, West Bend Mutual Insurance Co., and a motion of the Wisconsin Insurance Alliance for leave to file a non-party brief in support of the petition for review pursuant to Wis. Stat. § (Rule) 809.19(7), and considered by this court;
IT IS ORDERED that the motion of the Wisconsin Insurance Alliance to file an amicus curiae brief in support of the petition for review pursuant to Wis. Stat. § (Rule) 809.19(7) is granted and the accompanying brief is accepted for filing;
IT IS FURTHER ORDERED that the petition for review is granted, the court of appeals' decision in this case is summarily vacated and the matter is remanded to the court of appeals for further consideration in light of this court's decision in Folkman v. Quamme, 2003 WI 116 (opinion issued July 16, 2003).